EXHIBIT 10.13

 
A.
 
The authorized and issued shares of the Corporation are amended to:
 
 
(i)
 
create an unlimited number of the following classes of shares:
 
     
Exchangeable Shares
 
Class A Common Shares
 
 
(ii)
 
change each issued and outstanding Common Share into 3,366,855.84 Exchangeable
Shares;
 
 
(iii)
 
following the changes as provided in (i) and (ii), cancel all the authorized and
unissued Common Shares and the rights, privileges, restrictions and conditions
attached thereto;
 
 
so that after giving effect to the foregoing, the Corporation is authorized to
issue unlimited Exchangeable Shares and Class A Common Shares.
 
B.
 
The rights, privileges, restrictions and conditions attaching to the
Exchangeable Shares and the Class A Common Shares are set out in Schedule 1
attached hereto.
 



 

--------------------------------------------------------------------------------


SCHEDULE 1
 
ARTICLE 1
INTERPRETATION
 
For the purposes of these rights, privileges, restrictions and conditions:
 
Section 1.1 Definitions.
 
“Act” means the Business Corporations Act (Ontario), as amended, consolidated or
reenacted from time to time.
 
“AdValiant USA Common Shares” means the shares of common stock, with a par value
of $0.01 per share, in the capital of AdValiant USA, Inc., a corporation
organized and existing under the laws of Delaware.
 
“Automatic Redemption Date” means the date for the automatic redemption by the
Corporation of Exchangeable Shares pursuant to Article 7 of these share
provisions, which date shall be the tenth anniversary date of the Effective
Date, unless such date shall be extended by the Board of Directors at any time
or from time to time to a specified later date being not later than the
fifteenth anniversary of the Effective Date, upon at least 60 days’ prior
written notice of any such extension to the registered holders of the
Exchangeable Shares, in which case the Automatic Redemption Date shall be the
later date designated in such notice.
 
“Board of Directors” means the Board of Directors of the Corporation and any
committee thereof acting within its authority.
 
“Business Day” means any day other than a Saturday, a Sunday or a day when banks
are not open for business in Toronto, Ontario.
 
“Class A Common Shares” means the multiple voting common shares in the capital
of the Corporation.
 
“Corporation” means AdValiant, Inc., a corporation incorporated and existing
under the Act.
 
“Current Market Price” means, in respect of a ParentCo Common Share on any date,
the average of the closing bid and ask prices of ParentCo Common Shares during a
period of 10 consecutive trading days ending not more than five trading days
before such date on the principal U.S. stock exchange or automated quotation
system on which the ParentCo Common Shares are listed or quoted, as the case may
be, as may be selected by the Board of Directors for such purpose; provided,
however, that if in the opinion of the Board of Directors the public
distribution or trading activity of ParentCo Common Shares during such period
does not create a market which reflects the fair market value of ParentCo Common
Shares or ParentCo Common Shares are not listed on a U.S. stock exchange, quoted
on an automated quotation system, or reported on the NASD OTCBB, then the
Current Market Price of a ParentCo Common Share shall be determined by the Board
of Directors based upon the advice of such qualified independent financial
advisors as the Board of Directors may deem to be appropriate, and provided
further than any such selection, opinion or determination by the Board of
Directors shall be conclusive and binding.
 
 
-1-

--------------------------------------------------------------------------------


“DGI Common Shares” means the shares of common stock, with a par value of $0.001
per share, in the capital of Dialog Group, Inc., a corporation organized and
existing under the laws of Delaware;
 
“Effective Date” means the date of the completion of the Reorganization.
 
“Escrow Agreement” means an agreement dated as of June 30, 2005 among the
Corporation, Dialog Group, Inc., AdValiant Acquisition Corp., AdValiant USA,
Inc., Empire Media, Inc., Jivan Manhas and Matthew Wise, and Mark Siegel as
escrow agent, pursuant to which the escrow agent holds a specified number of
Exchangeable Shares in accordance with the terms thereof.
 
“Exchangeable Share Consideration” means, with respect to each Exchangeable
Share, for any acquisition of, or redemption of, or distribution of assets of
the Corporation in respect of, Exchangeable Shares pursuant to these share
provisions, the Support Agreement or the Voting and Exchange Trust Agreement,
for that part of the consideration which is:
 

(a)
the Current Market Price of a ParentCo Common Share, such consideration shall be
fully paid and satisfied by the delivery of one ParentCo Common Share, as
evidenced by certificates representing the aggregate number of such ParentCo
Common Shares;

 

(b)
the amount of all declared and unpaid and undeclared but payable cash dividends
deliverable in connection with such action, a cheque or cheques payable at par
at any branch of the bankers of the payor; and

 

(c)
all declared and unpaid non-cash dividends deliverable in connection with such
action, such consideration shall be fully satisfied by the delivery of such
non-cash items;

 
provided that (i) any such share consideration shall be duly issued as fully
paid and non-assessable and any such property shall be delivered free and clear
of any lien, claim, encumbrance, security interest or adverse claim or interest
created by or through the Corporation or ParentCo; and (ii) such consideration
shall be paid less any tax required to be deducted and withheld therefrom,
unless the holder provides to the Corporation a certificate or such other
assurance as is provided for under applicable legislation as is required to
ensure that the Corporation is not liable for such tax, and without interest.
 
“Exchangeable Share Price” means, for each Exchangeable Share, at any given
date, an amount equal to the aggregate of:
 

(a)
the Current Market Price of a ParentCo Common Share; plus

 

(b)
an additional amount equal to the full amount of all cash dividends declared and
unpaid on such Exchangeable Share; plus

 

(c)
an additional amount equal to all dividends declared on a ParentCo Common Share
which have not been declared on each Exchangeable Share in accordance herewith;
plus

 

(d)
an additional amount representing the value of non-cash dividends declared and
unpaid on such Exchangeable Share.

 
 
-2-

--------------------------------------------------------------------------------


“Exchangeable Shares” means the Exchangeable Shares of the Corporation having
the rights, privileges, restrictions and conditions set forth herein.
 
“Liquidation Amount”has the meaning provided in Section 5.1 hereof.
 
“Liquidation Call Right” has the meaning provided in the Support Agreement
 
“Liquidation Date” has the meaning provided in Section 5.1 hereof.
 
“Merger” means the merger of AdValiant USA, Inc. and AdValiant Acquisition Corp.
under the laws of Delaware pursuant to the Merger Agreement.
 
“Merger Agreement” means the agreement between the Corporation, certain
shareholders thereof, Dialog Group, Inc., AdValiant Acquisition Corp. and
AdValiant USA., Inc. contemplating the Reorganization and the Merger.
 
“ParentCo” means (i) AdValiant USA, Inc., a corporation organized and existing
under the laws of the State of Delaware, if the reference is made in respect of
an action to be taken by or in respect of “ParentCo” prior to the effective time
of the Merger and (ii) Dialog Group, Inc., a corporation organized and existing
under the laws of Delaware, if the reference is made in respect of an action to
be taken by or in respect of “ParentCo” on or after the effective time of the
Merger and, in either case, includes any successor corporation of AdValiant USA,
Inc. and Dialog Group, Inc.
 
“ParentCo Call Notice” has the meaning provided in Section 6.3 hereof.
 
“ParentCo Common Shares” means AdValiant USA Common Shares prior to the
effective time of the Merger and DGI Common Shares on or after the effective
time of the Merger and any other securities in substitution therefor as provided
in Section 2.5 of the Support Agreement.
 
“ParentCo Dividend Declaration Date” means the date on which the board of
directors of ParentCo declares any dividend on the ParentCo Common Shares.
 
“ParentCo Sub” means any subsidiary of ParentCo (other than the Corporation)
incorporated under the laws of a Province of Canada or the federal laws of
Canada;
 
“Purchase Price” has the meaning provided in Section 6.3 hereof.
 
“RCR Exercising Party” has the meaning provided in Section 6.3 hereof.
 
“Redemption Call Purchase Price” has the meaning provided in the Support
Agreement.
 
“Redemption Call Right” has the meaning provided in the Support Agreement.
 
“Redemption Price” has the meaning provided in Section 7.1 hereof.
 
“Reorganization” means the reorganization of the capital structure of the
Corporation pursuant to which the Corporation issued certain Exchangeable
Shares.
 
“Retracted Shares” has the meaning provided in Subsection 6.1(i) hereof.
 
 
-3-

--------------------------------------------------------------------------------


“Retraction Call Right” has the meaning provided in Subsection 6.1(iii) hereof.
 
“Retraction Date” has the meaning provided in Subsection 6.1(ii) hereof.
 
“Retraction Price” has the meaning provided in Section 6.1 hereof.
 
“Retraction Request” has the meaning provided in Section 6.1 hereof.
 
“Subsidiary”, in relation to any person, means any body corporate, partnership,
joint venture, association or other entity of which more than 50% of the total
voting power of shares or units of ownership or beneficial interest entitled to
vote in the election of directors (or members of a comparable governing body) is
owned or controlled, directly or indirectly, by such person.
 
“Support Agreement”means the Support Agreement between AdValiant USA, Inc.,
Dialog Group, Inc. and the Corporation made as of the Effective Date.
 
“Trustee” means Empire Media, Inc. and any successor trustee appointed under the
Voting and Exchange Trust Agreement.
 
“Voting and Exchange Trust Agreement” means the Voting and Exchange Trust
Agreement between the Corporation, Dialog Group, Inc., AdValiant USA, Inc.,
Empire Media, Inc. (as a shareholder of the Corporation and Trustee), Jivan
Manhas and Matthew Wise made as of the Effective Date.
 
ARTICLE 2
RANKING OF EXCHANGEABLE SHARES
 
Section 2.1 The Exchangeable Shares shall be entitled to a preference over the
Class A Common Shares and any other shares ranking junior to the Exchangeable
Shares, with respect to (i) priority in payment of dividends, and (ii) the
distribution of assets in the event of the liquidation dissolution or winding-up
of the Corporation, whether voluntary or involuntary, or any other distribution
of the assets of the Corporation among its shareholders for the purpose of
winding-up its affairs.
 
ARTICLE 3
DIVIDENDS
 
Section 3.1 A holder of an Exchangeable Share shall be entitled to receive and
the Board of Directors shall, subject to applicable law, on each ParentCo
Dividend Declaration Date, declare a dividend on each Exchangeable Share (a) in
the case of a cash dividend declared on the ParentCo Common Shares, in an amount
in cash for each Exchangeable Share equal to the cash dividend declared on each
ParentCo Common Share or (b) in the case of a share dividend declared on the
ParentCo Common Share to be paid in ParentCo Common Shares, in such number of
Exchangeable Shares for each Exchangeable Share as is equal to the number of
ParentCo Common Shares to be paid on each ParentCo Common Share or (c) in the
case of a dividend declared on the ParentCo Common Shares in property (other
than cash or ParentCo Common Shares) in such type and amount of property for
each Exchangeable Share as is the same as the type and amount of property
declared as a dividend on each ParentCo Common Share. Such dividends shall be
paid out of money, assets or property of the Corporation properly applicable to
the payment of dividends, or out of authorized but unissued shares of the
Corporation.
 
 
-4-

--------------------------------------------------------------------------------


Section 3.2 Cheques of the Corporation payable at par at any branch of the
bankers of the Corporation shall be issued in respect of any cash dividends
contemplated by Subsection 3.1(a) hereof and the sending of such a cheque to
each holder of an Exchangeable Share (less any tax required to be deducted and
withheld from such dividends paid or credited by the Corporation) at the address
of such holder according to the share register of the Corporation shall satisfy
the cash dividends represented thereby unless the cheque is not paid on
presentation. Certificates registered in the name of the registered holder of
Exchangeable Shares shall be issued or transferred in respect of any share
dividends contemplated by Subsection 3.1(b) hereof and the sending of such a
certificate to each holder of an Exchangeable Share at the address for such
holder according to the share register of the Corporation shall satisfy the
share dividend represented thereby. Such other type and amount of property in
respect of any dividends contemplated by Subsection 3.1(c) hereof shall be
issued, distributed or transferred by the Corporation in such manner as it shall
determine and the issuance, distribution or transfer thereof by the Corporation
to each holder of an Exchangeable Share at the address for such holder according
to the share register of the Corporation shall satisfy the dividend represented
thereby. In all cases any such dividends shall be subject to any reduction or
adjustment for tax required to be deducted and withheld from such dividends paid
or credited by the Corporation. No holder of an Exchangeable Share shall be
entitled to recover by action or other legal process against the Corporation any
dividend which is represented by a cheque that has not been duly presented to
the Corporation’s bankers for payment or which otherwise remains unclaimed for a
period of six years from the date on which such dividend was payable.
 
Section 3.3 The record date for the determination of the holders of Exchangeable
Shares entitled to receive payment of, and the payment date for, any dividend
declared on the Exchangeable Shares under Section 3.1 hereof shall be the same
dates as the record date and payment date, respectively, for the corresponding
dividend declared on the ParentCo Common Shares.
 
Section 3.4 If on any payment date for any dividends declared on the
Exchangeable Shares under Section 3.1 hereof the dividends are not paid in full
on all of the Exchangeable Shares then outstanding, any such dividends which
remain unpaid shall be paid on a subsequent date or dates determined by the
Board of Directors on which the Corporation shall have sufficient moneys, assets
or property properly applicable to the payment of such dividends.
 
Section 3.5 Except as provided in this Article 3, the holders of Exchangeable
Shares shall not be entitled to receive dividends in respect thereof.
 
ARTICLE 4
CERTAIN RESTRICTIONS
 
Section 4.1 So long as any of the Exchangeable Shares are outstanding, the
Corporation shall not without, but may at any time with, the approval of the
holders of the Exchangeable Shares given as specified in Section 9.2 of these
share provisions:
 

(a)
at any time amend the articles or by-laws of the Corporation in a manner which
would prejudicially affect the holders of Exchangeable Shares in any material
respect; or

 
 
-5-

--------------------------------------------------------------------------------


 

(b)
at any time amalgamate with any other corporation, initiate the voluntary
liquidation, dissolution or winding-up of the Corporation nor take any action or
omit to take any action that is designed to result in the liquidation,
dissolution or winding-up of the Corporation.

 
Section 4.2 So long as any of the Exchangeable Shares are outstanding and the
Corporation is in default in the declaration and payment of dividends on the
outstanding Exchangeable Shares corresponding to dividends declared with a
record date on or following the Effective Date on the ParentCo Common Shares,
the Corporation shall not at any time without, but may at any time with, the
approval of the holders of the Exchangeable Shares given as specified in Section
9.2 of these share provisions:
 

(a)
pay any dividends on the Class A Common Shares, or any other shares ranking
junior to the Exchangeable Shares, other than share dividends payable in any
such other shares ranking junior to the Exchangeable Shares;

 

(b)
redeem or purchase or make any capital distribution in respect of Class A Common
Shares or any other shares ranking junior to the Exchangeable Shares with
respect to the payment of dividends or on any liquidation distribution; or

 

(c)
redeem or purchase any other shares of the Corporation ranking equally with the
Exchangeable Shares with respect of the payment of dividends or on any
liquidation distribution.

 
ARTICLE 5
DISTRIBUTION ON LIQUIDATION
 
Section 5.1 In the event of the liquidation, dissolution or winding-up of the
Corporation or any other distribution of the assets of the Corporation among its
shareholders for the purpose of winding-up its affairs, a holder of Exchangeable
Shares shall be entitled, subject to applicable law, to receive from the assets
of the Corporation in respect of each Exchangeable Share held by such holder on
the effective date of such liquidation, dissolution or winding-up (the
“Liquidation Date”), before any distribution of any part of the assets of the
Corporation to the holders of the Class A Common Shares or any other shares
ranking junior to the Exchangeable Shares, an amount equal to the Exchangeable
Share Price applicable on the last Business Day prior to the Liquidation Date
(the “Liquidation Amount”) which, as set forth in section 5.2, shall be fully
paid and satisfied by the delivery by or on behalf of the Corporation of the
Exchangeable Share Consideration representing such holder’s total Liquidation
Amount. In connection with payment of the Exchangeable Share Consideration
representing the total Liquidation Amount, the Corporation shall be entitled to
liquidate some of the ParentCo Common Shares which would otherwise be
deliverable to the particular holder of Exchangeable Shares in order to fund any
statutory withholding tax obligation.
 
Section 5.2 Within 10 Business Days after the Liquidation Date, and subject to
the exercise by ParentCo or ParentCo Sub of the Liquidation Call Right, and
receipt by the Corporation of appropriate certificates or other assurances in
respect of applicable taxes related to the payment of the Exchangeable Share
Consideration, the Corporation shall cause to be delivered to the holders of the
Exchangeable Shares the Exchangeable Share Consideration representing the
Liquidation Amount for each such Exchangeable Share upon presentation and
surrender of the certificates representing such Exchangeable Shares, together
with such other documents and instruments as may be required to effect
 
 
-6-

--------------------------------------------------------------------------------


a transfer of Exchangeable Shares under the Act and the by-laws of the
Corporation and such additional documents and instruments as the Corporation may
reasonably require, at the registered office of the Corporation or such other
office in Ontario, Canada as may be specified by the Corporation by notice to
the holders of the Exchangeable Shares. The Exchangeable Share Consideration
representing the total Liquidation Amount for such Exchangeable Shares shall be
delivered to each holder, at the address of the holder recorded in the
securities register of the Corporation for the Exchangeable Shares or by holding
for pick-up by the holder at the registered office of the Corporation or at such
other office in Ontario, Canada as may be specified by the Corporation by notice
to the holders of Exchangeable Shares. On and after the Liquidation Date, the
holders of the Exchangeable Shares shall cease to be holders of such
Exchangeable Shares and shall not be entitled to exercise any of the rights of
holders in respect thereof, other than the right to receive their respective
Exchangeable Share Consideration, unless payment of the Exchangeable Share
Consideration representing the total Liquidation Amount for such Exchangeable
Shares shall not be made upon presentation and surrender of share certificates
in accordance with the foregoing provisions, in which case the rights of the
holders shall remain unaffected until the Exchangeable Share Consideration
representing the total Liquidation Amount has been paid in the manner
hereinbefore provided. The Corporation shall have the right at any time on or
after the Liquidation Date to deposit or cause to be deposited the Exchangeable
Share Consideration in respect of the Exchangeable Shares represented by
certificates that have not at the Liquidation Date been surrendered by the
holders thereof in a custodial account or for safekeeping, in the case of
non-cash items, with any chartered bank or trust company in Canada. Upon such
deposit being made, the rights of the holders of Exchangeable Shares after such
deposit shall be limited to receiving their proportionate share of the
Exchangeable Share Consideration representing the total Liquidation Amount for
such Exchangeable Shares so deposited, against presentation and surrender of the
said certificates held by them, respectively, in accordance with the foregoing
provisions. Upon such payment or deposit of such Exchangeable Share
Consideration, the holders of the Exchangeable Shares shall thereafter be
considered and deemed for all purposes to be the holders of the ParentCo Common
Shares delivered to them. Notwithstanding the foregoing, until such payment or
deposit of such Exchangeable Share Consideration, the holder shall be deemed to
still be a holder of Exchangeable Shares for purposes of all voting rights in
ParentCo with respect thereto under the Voting and Exchange Trust Agreement.
 
Section 5.3 After the Corporation has satisfied its obligations to pay the
holders of the Exchangeable Shares the Exchangeable Share Consideration
representing the Liquidation Amount per Exchangeable Share, such holders shall
not be entitled to share in any further distribution of the assets of the
Corporation.
 
Section 5.4 If ParentCo or ParentCo Sub exercises the Liquidation Call Right,
each holder of Exchangeable Shares shall be obligated to sell on the Liquidation
Date all the Exchangeable Shares held by such holder to whichever of ParentCo or
ParentCo Sub, has exercised the Liquidation Call Right on payment by whichever
of ParentCo or ParentCo Sub has exercised the Liquidation Call Right to the
holder of the Exchangeable Share Consideration representing the Liquidation Call
Purchase Price for each such share.
 
 
-7-

--------------------------------------------------------------------------------


ARTICLE 6
RETRACTION OF EXCHANGEABLE SHARES BY HOLDER
 
Section 6.1 A holder of Exchangeable Shares shall be entitled at any time,
subject to the exercise by ParentCo or ParentCo Sub of the Retraction Call Right
which, if exercised by ParentCo or ParentCo Sub, shall be binding on the holders
of Exchangeable Shares, and otherwise upon compliance with the provisions of
this Article 6, to require the Corporation to redeem any or all of the
Exchangeable Shares registered in the name of such holder for an amount equal to
the Exchangeable Share Price applicable on the last Business Day prior to the
Retraction Date (the “Retraction Price”), which as set forth in section 6.4,
shall be fully paid and satisfied by the delivery by or on behalf of the
Corporation of the Exchangeable Share Consideration representing such holders
total Retraction Price. In connection with payment of the Exchangeable Share
Consideration representing the total Retraction Price, the Corporation shall be
entitled to liquidate some of the ParentCo Common Shares that would otherwise be
deliverable to the particular holder of Exchangeable Shares in order to fund any
statutory withholding tax obligation. To effect such redemption, the holder
shall present and surrender at the registered office of the Corporation or at
such other office in Ontario, Canada as may be specified by the Corporation by
notice to the holders of Exchangeable Shares the certificate or certificates
representing the Exchangeable Shares which the holder desires to have the
Corporation redeem, together with such other documents and instruments as may be
required to effect a transfer of Exchangeable Shares under the Act and the
by-laws of the Corporation and such additional documents and instruments as the
Corporation may reasonably require, and together with a duly executed statement
(the “Retraction Request”) in the form of Schedule A hereto or in such other
form as maybe acceptable to the Corporation:
 

(i)
specifying that the holder desires to have all or any number specified therein
of the Exchangeable Shares represented by such certificate or certificates (the
“Retracted Shares”) redeemed by the Corporation;

 

(ii)
stating the Business Day on which the holder desires to have the Corporation
redeem the Retracted Shares (the “Retraction Date”), provided that such date
shall be not less than ten Business Days nor more than fifteen Business Days
after the date on which the Retraction Request is received by the Corporation
and further provided that, in the event that no such Business Day is specified
by the holder in the Retraction Request, the Retraction Date shall be deemed to
be the tenth Business Day after the date on which the Retraction Request is
received by the Corporation,

 

(iii)
acknowledging the overriding right (the “Retraction Call Right”) of ParentCo or,
at ParentCo’s option, ParentCo Sub to purchase all but not less than all the
Retracted Shares directly from the holder and that the Retraction Request shall
be deemed to be a revocable offer by the holder to sell the Retracted Shares in
accordance with the Retraction Call Right on the terms and conditions set out in
Section 6.3 below.

 
Section 6.2 Subject to the exercise by ParentCo or, at ParentCo’s option,
ParentCo Sub of the Retraction Call Right, upon receipt by the Corporation in
the manner specified in Section 6.1 hereof of a certificate or certificates
representing the number of Exchangeable Shares which the holder desires to have
the Corporation redeem, together with a Retraction Request as well as
appropriate certificates or other assurances in respect of applicable taxes
related to the payment of the Exchange Share Consideration, and provided that
the Retraction Request is not revoked by the holder in the manner specified in
Section 6.7 hereof, the Corporation shall redeem the Retracted Shares effective
at the close of business on the Retraction Date and shall cause to be delivered
on the Retraction Date to such holder the Exchangeable Share Consideration
representing the total Retraction Price with respect to such shares in
accordance with Section 6.4 hereof. If only a part of the Exchangeable Shares
represented by any certificate are redeemed or purchased by ParentCo pursuant to
the Retraction Call Right, a new certificate for the balance of such
Exchangeable Shares shall be issued on the Retraction Date to the holder at the
expense of the Corporation.
 
 
-8-

--------------------------------------------------------------------------------


Section 6.3 Upon receipt by the Corporation of a Retraction Request, the
Corporation shall immediately notify ParentCo thereof. In order to exercise the
Retraction Call Right, ParentCo or ParentCo Sub must notify the Corporation in
writing of its determination to do so (the “ParentCo Call Notice”) within five
Business Days of such notification. If neither ParentCo nor ParentCo Sub
notifies the Corporation within five Business Days, the Corporation will notify
the holder as soon as possible thereafter that ParentCo and ParentCo Sub will
not exercise the Retraction Call Right. If ParentCo or ParentCo Sub delivers the
ParentCo Call Notice within such five Business Days, and provided that the
Retraction Request is not revoked by the holder in the manner specified in
Section 6.7, the Retraction Request shall thereupon be considered only to be an
offer by the holder to sell the Retracted Shares to whichever of ParentCo and
ParentCo Sub is exercising the Retraction Call Right (the “RCR Exercising
Party”) in accordance with the Retraction Call Right. In such event, the
Corporation shall not redeem the Retracted Shares and the RCR Exercising Party
shall purchase from such holder and such holder shall sell to the RCR Exercising
Party on the Retraction Date the Retracted Shares for a purchase price (the
“Purchase Price”) per share equal to the Retraction Price per share, which as
set forth in section 6.4, shall be fully paid and satisfied by the delivery by
or on behalf of the RCR Exercising Party of the Exchangeable Share Consideration
representing such holder’s total Purchase Price. For the purposes of completing
a purchase pursuant to the Retraction Call Right, the RCR Exercising Party shall
deposit with the Corporation, on or before the Retraction Date, the Exchangeable
Share Consideration for each Exchangeable Share to be purchased. Provided that
such Exchangeable Share Consideration has been so deposited with the
Corporation, the closing of the purchase and sale of the Retracted Shares
pursuant to the Retraction Call Right shall be deemed to have occurred as at the
close of business on the Retraction Date and, for greater certainty, no
redemption by the Corporation of such Retracted Shares shall take place on the
Retraction Date. In the event that neither ParentCo nor ParentCo Sub delivers a
ParentCo Call Notice within five Business Days or otherwise comply with these
Exchangeable Share provisions in respect thereto, and provided that the
Retraction Request is not revoked by the holder in the manner specified in
Section 6.7 hereof, the Corporation shall redeem the Retracted Shares on the
Retraction Date and in the manner otherwise contemplated in this Article 6.
 
Section 6.4 Subject to receipt by the Corporation or the RCR Exercising Party of
appropriate certificates or other assurances in respect of applicable taxes
related to the payment of the Exchangeable Share Consideration, the Corporation
or the RCR Exercising Party, as the case may be, shall deliver on the Retraction
Date the Exchangeable Share Consideration representing the total Retraction
Price or the total Purchase Price, as the case may be, to the relevant holder,
at the address of the holder recorded in the securities register of the
Corporation for the Exchangeable Shares or at the address specified in the
holder’s Retraction Request or by holding for pick up by the holder at the
registered office of the Corporation or at such other office in Ontario, Canada
as may be specified by the Corporation by notice to the holders of Exchangeable
Shares and such delivery of such Exchangeable Share Consideration shall be
deemed to be payment of and shall satisfy and discharge all liability under this
Article 6, except as to any cheque included therein which is not paid on due
presentation.
 
 
-9-

--------------------------------------------------------------------------------


Section 6.5 On and after the close of business on the Retraction Date, the
holder of the Retracted Shares shall not be entitled to exercise any of the
rights of a holder in respect thereof, other than the right to receive the
Exchangeable Share Consideration representing the total Retraction Price or
total Purchase Price, as the case may be, unless upon presentation and surrender
of certificates in accordance with the foregoing provisions, payment of the
Exchangeable Share Consideration representing the total Retraction Price or the
total Purchase Price, as the case may be, shall not be made, in which case the
rights of such holder shall remain unaffected until the Exchangeable Share
Consideration representing the total Retraction Price or the total Purchase
Price, as the case may be, has been paid in the manner hereinbefore provided. On
and after the close of business on the Retraction Date, provided that
presentation and surrender of certificates and payment of the total Retraction
Price or the total Purchase Price, as the case may be, has been made in
accordance with the foregoing provisions, the holder of the Retracted Shares so
redeemed by the Corporation or purchased by the RCR Exercising Party shall
thereafter be considered and deemed for all purposes to be a holder of the
ParentCo Common Shares delivered to it. Notwithstanding the foregoing, until
payment of such Exchangeable Share Consideration to the holder, the holder shall
be deemed to still be a holder of Exchangeable Shares for purposes of all voting
rights in ParentCo with respect thereto under the Voting and Exchange Trust
Agreement.
 
Section 6.6 Notwithstanding any other provision of this Article 6, the
Corporation shall not be obligated to redeem Retracted Shares specified by a
holder in a Retraction Request to the extent that such redemption of Retracted
Shares would be contrary to liquidity or solvency requirements or other
provisions of applicable law. If the Corporation believes that on any Retraction
Date it would not be permitted by any of such provisions to redeem the Retracted
Shares tendered for redemption on such date, and provided that neither ParentCo
nor ParentCo Sub shall have exercised the Retraction Call Right with respect to
the Retracted Shares, the Corporation shall only be obligated to redeem
Retracted Shares specified by a holder in a Retraction Request to the extent of
the maximum number that may be so redeemed (rounded down to a whole number of
shares) as would not be contrary to such provisions and shall notify the holder
at least two Business Days prior to the Retraction Date as to the number of
Retracted Shares which will not be redeemed by the Corporation. In any case in
which the redemption by the Corporation of Retracted Shares would be contrary to
liquidity or solvency requirements or other provisions of applicable law, the
Corporation shall redeem Retracted Shares in accordance with Section 6.2 of
these share provisions on a pro rata basis in respect of Exchangeable Shares to
be redeemed on the applicable Retraction Date, and shall issue on the Retraction
Date to each holder of Retracted Shares a new certificate, at the expense of the
Corporation, representing the Retracted Shares not redeemed by the Corporation
pursuant to Section 6.2 hereof. Provided that the Retraction Request is not
revoked by the holder in the manner specified in Section 6.7 hereof, the holder
of any such Retracted Shares not redeemed by the Corporation pursuant to Section
6.2 of these share provisions as a result of liquidity or solvency requirements
or applicable law shall be deemed by giving the Retraction Request to have
exercised its Exchangeable Right (as defined in the Voting and Exchange Trust
Agreement) so as to require ParentCo or, at the option of ParentCo, ParentCo Sub
to purchase such Retracted Shares from such holder on the Retraction Date or as
soon as practicable thereafter on payment to such holder of the Exchangeable
Share Consideration representing the Purchase Price for each such Retracted
Share, all as more specifically provided in the Voting and Exchange Trust
Agreement, and ParentCo or ParentCo Sub, as the case may be, shall make such
purchase.
 
 
-10-

--------------------------------------------------------------------------------


Section 6.7 A holder of Retracted Shares may, by notice in writing given by the
holder to the Corporation before the close of business on the Business Day
immediately preceding the Retraction Date, withdraw its Retraction Request in
which event such Retraction Request shall be null and void and, for greater
certainty, the revocable offer constituted by the Retraction Request to sell the
Retracted Shares to the RCR Exercising Party shall be deemed to have been
revoked.
 
ARTICLE 7
REDEMPTION OF EXCHANGEABLE SHARES BY THE CORPORATION
 
Section 7.1 Subject to applicable law, and if either ParentCo or ParentCo Sub
does not exercise the Redemption Call Right which, if exercised by ParentCo or
ParentCo Sub, shall be binding on the holders of Exchangeable Shares, the
Corporation shall on the Automatic Redemption Date redeem the whole of the then
outstanding Exchangeable Shares for an amount for each Exchangeable Share equal
to the Exchangeable Share Price applicable on the last Business Day prior to the
Automatic Redemption Date (the “Redemption Price”), which as set forth in
section 7.3 below, shall be fully paid and satisfied by the delivery by or on
behalf of the Corporation of the Exchangeable Share Consideration representing
the total Redemption Price. In connection with payment of the Exchangeable Share
Consideration representing the Redemption Price, the Corporation shall be
entitled to liquidate some of the ParentCo Common Shares which would otherwise
be deliverable to the particular holder of Exchangeable Shares in order to fund
any statutory withholding tax obligation.
 
Section 7.2 In any case of a redemption of Exchangeable Shares under this
Article 7, the Corporation shall, at least 120 days before the Automatic
Redemption Date, send or cause to be sent to each holder of Exchangeable Shares
a notice in writing of the redemption by the Corporation or the purchase by
ParentCo or ParentCo Sub under the Redemption Call Right, as the case maybe, of
the Exchangeable Shares held by such holder. Such notice shall set out the
Automatic Redemption Date and, if applicable, particulars of the Redemption Call
Right.
 
Section 7.3 On the Automatic Redemption Date and subject to the exercise by
ParentCo or ParentCo Sub of the Redemption Call Right, and receipt by the
Corporation of appropriate certificates or other assurances in respect of
applicable taxes related to the payment of the Exchangeable Share Consideration,
the Corporation shall cause to be delivered to the holders of the Exchangeable
Shares to be redeemed the Exchangeable Share Consideration representing the
Redemption Price for each such Exchangeable Share upon presentation and
surrender at the registered office of the Corporation or at such other office in
Ontario, Canada as may be specified by the Corporation in such notice of the
certificates representing such Exchangeable Shares, together with such other
documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the Act and the by-laws of the Corporation and such
additional documents and instruments as the Corporation may reasonably require.
The Exchangeable Share Consideration representing the total Redemption Price for
such Exchangeable Shares shall be delivered to each holder, at the address of
the holder recorded in the securities register for the Exchangeable Shares. On
the Automatic Redemption Date, the holders of the Exchangeable Shares called for
redemption shall cease to be holders of such Exchangeable Shares and shall not
be entitled to exercise any of the rights of holders in respect thereof, other
than the right to receive their respective
 
 
-11-

--------------------------------------------------------------------------------


Exchangeable Share Consideration unless payment of the Exchangeable Share
Consideration representing the total Redemption Price for such Exchangeable
Shares shall not be made upon presentation and surrender of certificates in
accordance with the foregoing provisions, in which case the rights of the
holders shall remain unaffected until such Exchangeable Share Consideration has
been paid in the manner hereinbefore provided. The Corporation shall have the
right at any time after the automatic Redemption Date to deposit or cause to be
deposited the Exchangeable Share Consideration with respect to the Exchangeable
Shares so called for redemption, or of such of the said Exchangeable Shares
represented by certificates that have not at the date of such deposit been
surrendered by the holders thereof in connection with such redemption, in a
custodial account or for safe keeping, in the case of non-cash items, with any
chartered bank or trust company in Canada named in such notice. Upon the later
of such deposit being made and the Automatic Redemption Date, the Exchangeable
Shares in respect whereof such deposit shall have been made shall be redeemed
and the rights of the holders thereof after such deposit or Automatic Redemption
Date, as the case may be, shall be limited to receiving their respective
Exchangeable Share Consideration so deposited, against presentation and
surrender of the said certificates held by them, respectively, in accordance
with the foregoing provisions. Upon such payment or deposit of such Exchangeable
Share Consideration, the holders of the Exchangeable Shares shall thereafter be
considered and deemed for all purposes to be holders of the ParentCo Common
Shares delivered to them. Notwithstanding the foregoing, until such payment or
deposit of such Exchangeable Share Consideration is made, the holder shall be
deemed to still be a holder of Exchangeable Shares for purposes of all voting
rights in ParentCo with respect thereto under the Voting and Exchange Trust
Agreement.
 
Section 7.4 If ParentCo or ParentCo Sub exercises the Redemption Call Right,
each holder of Exchangeable Shares shall be obligated to sell all the
Exchangeable Shares held by the Holder to whichever of ParentCo or ParentCo Sub
exercises such right on the Automatic Redemption Date on payment by whichever of
ParentCo or ParentCo Sub exercises such right to the holder of the Exchangeable
Share consideration representing the Redemption Call Purchase Price for each
such share.
 
ARTICLE 8
VOTING RIGHTS
 
Section 8.1 The holders of the Exchangeable Shares shall be entitled to receive
notice of and to attend and vote, and to one thousandth (0.001) vote for each
Exchangeable Share held by them, at all shareholders’ meetings.
 
ARTICLE 9
AMENDMENT AND APPROVAL
 
Section 9.1 The rights, privileges, restrictions and conditions attaching to the
Exchangeable Shares may be added to, changed or removed but, except as
hereinafter provided, only with the approval of the holders of the Exchangeable
Shares given as hereinafter specified.
 
 
-12-

--------------------------------------------------------------------------------


Section 9.2 Any approval given by the holders of the Exchangeable Shares to add
to, change or remove any right, privilege, restriction or condition attaching to
the Exchangeable Shares or any other matter requiring the approval or consent of
the holders of the Exchangeable Shares shall be deemed to have been sufficiently
given if it shall have been (a) consented to in writing by each holder of
Exchangeable Shares or such holder’s attorney authorized in writing or (b) given
in accordance with applicable law subject to a minimum requirement that such
approval be evidenced by resolution passed by not less than 66 2/3% of the votes
cast on such resolution by persons represented in person or by proxy at a
meeting of holders of Exchangeable Shares duly called and held at which the
holders of at least 50% of the outstanding Exchangeable Shares at that time are
present or represented by proxy (excluding Exchangeable Shares held by the
escrow agent pursuant to the terms of the Escrow Agreement and Exchangeable
Shares beneficially owned by ParentCo or its Subsidiaries). If at any such
meeting the holders of at least 50% of the outstanding Exchangeable Shares
(excluding Exchangeable Shares held by the escrow agent pursuant to the terms of
the Escrow Agreement and Exchangeable Shares beneficially owned by ParentCo or
its Subsidiaries) at that time are not present or represented by proxy within
one-half hour after the time appointed for such meeting then the meeting shall
be adjourned to such date not less than 10 days thereafter and to such time and
place as may be designated by the Chairman of such meeting. At such adjourned
meeting, the holders of Exchangeable Shares present or represented by proxy
thereat may transact the business for which the meeting was originally called
and a resolution passed thereat by the affirmative vote of not less than 66 2/3%
of the votes cast on such resolution by persons represented in person or by
proxy at such meeting shall constitute the approval or consent of the holders of
the Exchangeable Shares. For the purposes of this section, any spoiled votes,
illegible votes, defective votes and abstinences shall be deemed to be votes not
cast.
 
ARTICLE 10
RECIPROCAL CHANGES, ETC. IN RESPECT OF
PARENTCO COMMON SHARES
 
Section 10.1 Notwithstanding the provisions of Article 9, the Exchangeable
Shares shall be automatically adjusted to fully reflect the effect of any stock
split, reverse split, stock dividend (including any dividend or distribution of
securities convertible into ParentCo Common Shares), reorganization,
recapitalization or other like change with respect to, or any amalgamation,
merger or other similar transaction affecting, ParentCo Common Stock occurring
after the Effective Date.
 
ARTICLE 11
ACTIONS BY THE CORPORATION UNDER
SUPPORT AGREEMENT
 
Section 11.1 The Corporation will take all such actions and do all such things
as shall be necessary or advisable to perform and comply with and to ensure
performance and compliance by ParentCo with all provisions of the Support
Agreement and the Voting and Exchange Trust Agreement in accordance with the
terms thereof including, without limitation, taking all such actions and doing
all such things as shall be necessary or advisable to enforce to the fullest
extent possible for the direct benefit of the Corporation or the holders of the
Exchangeable Shares all rights and benefits in favour of the Corporation or the
holders of the Exchangeable Shares under or pursuant thereto.
 
Section 11.2 The Corporation shall not propose, agree to or otherwise give
effect to any amendment to, or waive or forgive its rights or obligations under,
the Support Agreement or the Voting and Exchange Trust Agreement without the
approval of the holders of the Exchangeable Shares given in accordance with
Section 9.1 of these share provisions other than such amendments, waivers and/or
forgiveness as may be necessary or advisable for the purpose of:
 
 
-13-

--------------------------------------------------------------------------------


 

(a)
adding to the covenants of the other party or parties to such agreement for the
protection of the Corporation or the holders of Exchangeable Shares; or

 

(b)
making such provisions or modifications not inconsistent with such agreement or
certificate as may be necessary or desirable with respect to matters or
questions arising thereunder which, in the opinion of the Board of Directors, it
may be expedient to make, provided that the Board of Directors shall be of the
opinion, after consultation with counsel, that such provisions and modifications
will not be prejudicial to the interests of the holders of the Exchangeable
Shares; or

 

(c)
making such changes in or corrections to such agreement or certificate which, on
the advice of counsel to the Corporation, are required for the purpose of curing
or correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error contained therein, provided that the Board
of Directors shall be of the opinion, after consultation with counsel, that such
changes or corrections will not be prejudicial to the interests of the holders
of the Exchangeable Shares.

 
ARTICLE 12
LEGEND
 
Section 12.1 The certificates evidencing the Exchangeable Shares shall contain
or have affixed thereto a legend, in form and on terms approved by the Board of
Directors, with respect to the Support Agreement, the Liquidation Call Right and
the Redemption Call Right, and the Voting and Exchange Trust Agreement
(including the provisions with respect to the voting rights, exchange right and
automatic exchange thereunder).
 
ARTICLE 13
MISCELLANEOUS
 
Section 13.1 Any notice, request or other communication to be given to the
Corporation by a holder of Exchangeable Shares shall be in writing and shall be
valid and effective if given by mail (postage prepaid) or by telecopy or by
delivery to the registered office of the Corporation and addressed to the
attention of the President. Any such notice, request or other communication, if
given by mail, telecopy or delivery, shall only be deemed to have been given and
received upon actual receipt thereof by the Corporation.
 
Section 13.2 Any presentation and surrender by a holder of Exchangeable Shares
to the Corporation of certificates representing Exchangeable Shares in
connection with the liquidation, dissolution or winding-up of the Corporation or
the retraction or redemption of Exchangeable Shares shall be made by registered
mail (postage prepaid) or by delivery to the registered office of the
Corporation or to such other office in Ontario, Canada as may be specified by
the Corporation, in each case addressed to the attention of the President of the
Corporation. Any such presentation and surrender of certificates shall only be
deemed to have been made and to be effective upon actual receipt thereof by the
Corporation and the method of any such presentation and surrender of
certificates shall be at the sole risk of the holder.
 
 
-14-

--------------------------------------------------------------------------------


Section 13.3 Any notice, request or other communication to be given to a holder
of Exchangeable Shares by or on behalf of the Corporation shall be in writing
and shall be valid and effective if given by mail (postage prepaid) or by
delivery to the address of the holder recorded in the securities register of the
Corporation or, in the event of the address of any such holder not being so
recorded, then at the last known address of such holder. Any such notice,
request or other communication, if given by mail, shall be deemed to have been
given and received on the fifth Business Day following the date of mailing and,
if given by delivery, shall be deemed to have been given and received on the
date of delivery. Accidental failure or omission to give any notice, request or
other communication to one or more holders of Exchangeable Shares shall not
invalidate or otherwise alter or affect any action or proceeding to be or
intended to be taken by the Corporation.
 
Section 13.4 For greater certainty, the Corporation shall not be required for
any purpose under these share provisions to recognize or take account of persons
who are not so recorded in such securities register.
 
Section 13.5 All Exchangeable Shares acquired by the Corporation upon the
purchase, redemption or retraction thereof shall be cancelled.
 
CLASS A COMMON SHARES
 
The holders of the Class A Common Shares shall be entitled:
 

1.
To receive notice of, and to attend and to vote at all meetings of shareholders
of the Corporation except meetings at which only holders of a specified class of
shares other than the Class A Common Shares are entitled to vote, and to cast at
all such meetings 1,000 votes per Class A Common Share;

 

2.
subject to the rights of the holders of Exchangeable Shares, to receive and the
Corporation shall pay thereon, as and when declared by the directors out of
monies of the Corporation properly applicable to the payment of dividends, such
amounts as may from time to time be declared by the directors; and

 

3.
subject to the rights of the holders of Exchangeable Shares, to receive, subject
to the rights of the holders of any other classes of shares, the remaining
property of the Corporation on the liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary.

 


-15-

--------------------------------------------------------------------------------


SCHEDULE A
 
RETRACTION REQUEST



To:
AdValiant, Inc., (the “Corporation”)

  Dialog Group, Inc. (“ParentCo”)

   

This notice is given pursuant to Article 6 of the provisions (the “Share
Provisions”) attaching to the Exchangeable Shares of the Corporation represented
by the enclosed certificate and all capitalized words and expressions used in
this notice which are defined in the Share Provisions have the meaning
attributed to such words and expressions in such Share Provisions.
 
The undersigned hereby notifies the Corporation that, subject to the Retraction
Call Right referred to below, the undersigned desires to have the Corporation
redeem in accordance with Article 6 of the Share Provisions:
 

o
all share(s) represented by the certificate(s) accompanying this notice; or

 

o
_______________ share(s) only.

 
The undersigned hereby notifies the Corporation that the Retraction Date shall
be __________.
 

NOTE:
The Retraction Date must be a Business Day and must not be less than 10 Business
Days nor more than 15 Business Days after the date upon which this notice is
received by the Corporation. In the event that no such Business Day is correctly
specified above, the Retraction Date shall be deemed to be the tenth Business
Day after the date on which this notice is received by the Corporation.

 
The undersigned acknowledges the Retraction Call Right of ParentCo or, at
ParentCo’s option, ParentCo Sub to purchase all but not less than all of the
Retracted Shares from the undersigned and that this notice shall be deemed to be
a revocable offer by the undersigned to sell the Retracted Shares to ParentCo or
ParentCo Sub in accordance with the Retraction Call Right on the Retraction Date
for the Retraction Price and on the other terms and conditions set out in
Section 6.3 of the Share Provisions. If ParentCo and ParentCo Sub determine not
to exercise the Retraction Call Right, the Corporation will notify the
undersigned of such fact as soon as possible. This notice of retraction, and
offer to sell the Retracted Shares to ParentCo or ParentCo Sub, may be revoked
and withdrawn by the undersigned by notice in writing given to the Corporation
at any time before the close of business on the Business Date immediately
preceding the Retraction Date.
 
The undersigned acknowledges that if, as a result of liquidity or solvency
provisions of applicable law, the Corporation is unable to redeem all Retracted
Shares, the undersigned will be deemed, subject to revoking this notice in
accordance with the Share Provisions, to have exercised the Exchange Right (as
defined in the Voting and Exchange Trust Agreement) so as to require ParentCo to
purchase the unredeemed Retracted Shares.
 
-16-

--------------------------------------------------------------------------------


The undersigned hereby represents and warrants to the Corporation, ParentCo and
ParentCo Sub that the undersigned has good title to, and owns, the share(s) that
are the subject of this notice and are to be acquired by the Corporation,
ParentCo or ParentCo Sub, as the case may be, free and clear of all liens,
claims, encumbrances, security interests and adverse claims or interests.
 

o
Please check box if the legal or beneficial owner of the Retracted Shares is a
non-resident of Canada

   

o
Please check box if the securities and any cheque(s) or other non-cash assets
resulting from the retraction of the Retracted Shares are to be held for pick-up
by the shareholder at the registered office of the Corporation, failing which
the securities and any cheque(s) or other non-cash assets will be delivered to
the shareholder in accordance with the Share Provisions.

 

          
Name of Person I Whose Name Securities or Cheque(s) or Other Non-cash Assets Are
To Be Registered, Issued or Delivered (please print)
  Date                   Street Address or P.O. Box     Signature of Shareholder
                   City, Province     Signature Guaranteed by

 





NOTE:
This notice must be completed and the certificate(s) representing the
Exchangeable Shares which are the subject of this notice, together with such
additional documents as the Corporation may require, must be deposited with the
Corporation at its office at 2 St. Clair Avenue East, Suite 800, Toronto,
Ontario, Canada, M4T 2T5. The securities and any cheque(s) or other non-cash
assets resulting from the retraction or purchase of the Retracted Shares will be
issued and registered in, and made payable to, or transferred into,
respectively, the name of the shareholder as it appears on the register of the
Corporation and the securities, cheque(s) and other non-cash assets resulting
from such retraction or purchase will be delivered to the shareholder in
accordance with the Share Provisions.

   

NOTE:
Signature must be guaranteed by a Canadian chartered bank, a major Canadian
trust company, a member of a recognized Canadian stock exchange or a member of
the Securities Transfer Agents Medallion Program (STAMP).

   

NOTE:
If the notice of retraction is for less than all of the share(s) represented by
the certificate(s) submitted with this notice, a certificate representing the
remaining shares of the Corporation will be issued and registered in the name of
the shareholder as it appears on the register of the Corporation.

 

 
-17-

--------------------------------------------------------------------------------


 